Citation Nr: 9925677	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1974.  He died on December [redacted] 1992.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision, in which the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's petition to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant subsequently 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a December 1993 rating decision.  The appellant 
was notified and did not appeal.

2.  No evidence has been submitted since the 1993 rating 
decision.  


CONCLUSION OF LAW

The December 1993 rating decision denying service connection 
for the veteran's cause of death is final.  New and material 
evidence sufficient to reopen the claim has not been 
presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

In December 1993, service connection for the veteran's cause 
of death was denied.  The appellant was informed and did not 
appeal.  That decision became final.  At that time, the 
record included the service records, the appellant's claim 
for benefits and post service evidence.  

After a final denial, VA does not have jurisdiction of a 
claim unless the appellant submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the first matter 
to be determined is whether the appellant has submitted new 
and material evidence to reopen her claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board must determine if new and material evidence has 
been submitted since the 1993 rating decision.  

In December 1993, service connection for the veteran's cause 
of death was denied because the service medical records were 
negative for a diagnosis of cancer.  In addition the RO 
denied service connection due to the lack of evidence of 
continuity of treatment from the date of separation from 
service in April 1974, to the date when the symptoms were 
first described in December 1991.  It was not until a January 
1992 private surgical pathology and cytopathology tissue 
examination report that moderately differentiated 
keratinizing squamous cell carcinoma was diagnosed.  

In April 1997 the appellant submitted a request to reopen her 
claim of service connection for the veteran's cause of death.  
The RO sent a letter to the appellant in May 1997 informing 
her that new and material evidence was required to reopen her 
claim of service connection for the veteran's cause of death.  
In July 1997 the RO denied the appellant's request to reopen 
her claim, as new and material evidence had not been 
received.  The appellant submitted a Notice of Disagreement 
in July 1997, entreating the RO to review the service medical 
records and all other medical records previously submitted.  
She requested a reconsideration of the RO's July 1997 letter 
as the evidence of record clearly established that the 
veteran did in fact die from a condition, which should have 
been service-connected.  

The September 1997 Statement of the Case defined new and 
material evidence using the pre Hodge definition.  The 
representative pointed this out in its April 1999 brief.  
This is harmless error, as the appellant did not submit any 
evidence after the December 1993 final disallowance.  

The claim was previously disallowed because there was no 
competent evidence linking the cause of death to service. The 
appellant argues that the service medical records and post-
service medical records did in fact show treatment and 
diagnosis of the condition, which caused the veteran's death.  
The Board notes that hyperkeratoses of the tongue was 
diagnosed in November 1972 while the veteran was in active 
service and that the veteran died of cancer of the tongue in 
December 1992.  However, the evidence of record does not 
establish a nexus between the inservice tongue condition and 
the veteran's fatal tongue cancer.  Rather, it was determined 
in service that there was no malignancy.  Since December 
1993, the date of the disallowance, the appellant has not 
submitted competent medical evidence linking hyperkeratosis 
of the tongue to tongue cancer.  

Stated differently, when the claim was addressed in 1993, 
there was an evidentiary deficiency in the record.  The 
appellant had not submitted evidence linking the tongue 
condition inservice to the veteran's cause of death.  That 
same deficiency still exists and there is no basis to reopen 
the claim.  We also note that the appellant and 
representative were informed of the need for new and material 
evidence in order to reopen the claim and were provided an 
opportunity to submit such evidence.  No evidence was 
submitted.  Any duty to help complete the claim to reopen has 
been met.  

Duplicate Claim

The vast majority of the cases before the Court involved 
petitions to reopen a claim that were accompanied by some 
evidence.  In this case, the appellant has not submitted any 
relevant evidence.  Rather, there has be a request to revisit 
the prior decision.  Although the Court has not addressed 
this fact pattern, the record before the Board represents no 
more than a duplicate claim rather than a claim to reopen.  
Although we have addressed the issue as new and material 
evidence to reopen, this Board Member believes that Barnett 
v. Brown is controlling and establishes that there is a lack 
of jurisdiction.




ORDER

The petition to reopen a claim of entitlement to service 
connection for the veteran's cause of death is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

